Title: From George Washington to Francis Lightfoot Lee and Ralph Wormeley, Jr., 20 June 1784
From: Washington, George
To: Lee, Francis Lightfoot,Wormeley, Ralph Jr.



Gentlemen,
Mount Vernon 20th June 1784

Your favor of the 12th of March with its enclosures were long getting to hand; and arrived on the eve of a journey I was about to make to Philadelphia. My stay at that place, a round of Company since, and unavoidable business, must apologize for my silence ’till this time.
For the satisfaction of Mr Montagu, I sincerely wish I could give a more pleasing detail of the proceedings under the Power of Attorney (transmitted Colonels Tayloe & Mason, & myself) and the decree of the Chancery Court thereon, than what follows.
Colonel Mason declined acting, Colonel Tayloe accepted the trust, but the whole weight of the business fell upon me until I left this Country, and took command of the American Army. Every transaction antecedent to that epocha Mr Montagu and Colo. Mercer were duly informed of, by me—and had an acct of the Sales, and the circumstances attending them, transmitted. To collect the amount was all, (or nearly all) that remained to be done; and this ought to have taken place in November following my departure in May, 1775.
In December of that year, I wrote a letter to Colo. Tayloe of which the following, so far as it related to that business, is a copy.




Dear Sir,
Cambridge 11th Decr 1775.

In a letter which I have received from Mr Lund Washington dated the 24th Ulto, are these words[;]

I got a letter the other day from Mr Mercer wherein he says that Colo. Tayloe and himself think, that the money due upon Bond for the Sale of Colo. Mercers Estate, or at least all those Bonds which are due from persons in Maryland, or near this, should be paid to me; those in Frederick & Berkeley, &ca to him, as he was going up there; and that they would advertize the people of it.
It is sometime ago since I desired Mr Washington to deliver all the Bonds, and other papers in my possesion relative to the Sales of Colo. Mercers Estate, and the Power under which we acted, to you, in person, or to your written order, as I found it would not be in my power to return to Virginia this Fall; & consequently, that it would be impracticable for me to be of any further assistance to Colo. Mercer & his Mortgagees; of this he informs me he has advised you.
From henceforward then, the matter rests wholly with you; but as a friend to you; to Colo. Mercer; and even to Mr James Mercer, I must express my entire disapprobation of the latters having any share in the collection of the debts arising from the Sales of the Mortgaged Estates. . . .
But Sir, after having declared that I can no longer consider myself as Colo. Mercers Attorney, it is presumption to give my opinion of this matter so freely, and yet, as I wish a happy conclusion to it, I shall take the liberty of suggesting, whether it would not be better to appoint Colo. Francis Peyton Collector of the whole Debt? He was at the Sale—privy to every transaction attending it—acquainted with the People—Centrical—and would, I dare say (upon Mr Mercers application) undertake it for a small compensation.
As to Mr Lund Washington’s collecting a part, it would be injurious to him, & to me, unless the money was brought to him, he therefore must be an improper person for this business, and I hope will not be thought of for it.



Finding that Colo. Tayloe had adopted no measures for collecting the money, and that the interest of all concerned would suffer very considerably by a further neglect of it, I wrote him the following letter.




Dear Sir,
New York Augt 19th 1776

A Letter which I received from Mr Lund Washington by the last Post informs me, that no person (by your order) has yet applied for Colo. Mercers Bonds in his hands. That frequent tenders of money in discharge of them are made to him—and that he thinks, if it was agreeable to you & me, he could collect the debts which are due, without much difficulty, or neglect of my business.
I have never had a wish that this business should be placed in his

hands, not so much because I was fearful of its interfering with my business, as because I was unwilling to have it thought I had a mind to favor a relation or friend with the Commission—& therefore recommended Colo. Peyton—but as the latter has not entered upon the collection (from what cause I know not) I shall have no objection to Mr Lund Washington’s doing it if you desire it, and he will do it upon as easy terms as Colo. Peyton, or any other proper person would undertake it for.



From the purport of these letters, it must evidently appear that I was anxious to have the business executed, though from my then engagements—my absence from Virginia and the little prospect I saw of rendering any further Service to Colo. Mercer or his Mortgagees, I had determined to withdraw myself from the trust. I called upon Colo. Tayloe in decided terms to fulfil what remained to be accomplished under it; which indeed was no more than to collect the Bonds, & make report to the Court for a final decree respecting the priority of Mortgages; if the sum arising from the Sales should have been found insufficient to discharge All of them.
Continuing invariably in this determination, I listened to no application which could renew my Agency in the business, until Colo. Tayloes  death rendered it indispensibly necessary for me to report to the Court my proceedings on, & previous to, the Sales; with the circumstances of the different parts of the Estate, which I had sold.
This I acordingly did sometime in the Fall of the year 1779—And afterwards, upon finding that the business had come to a total stand—and all parties were suffering by means of the depreciation of the paper Bills of credit, and that a final decision, or some direction of the Court on the premises, was indispensably necessary, I wrote the letter which follows to the Attorney General, Edmund Randolph Esqr.




Dear Sir,
Morris Town 12th Apl 1780.

I mean to address you on a subject in the line of your profession, & to request that you will undertake the business, & prosecute it to a final, and as speedy an issue as circumstances will admit.
The business in which I would wish to employ you, is in a Suit in Chancery brought in the Honble the Genl Court by Richard Gravat & Mary Wroughton of London, & George Mercer—in whose behalf I act as an Attorney—against James & John Francis Mercer & Messrs Dick & Hunter. The enclosure No. 1 (the Copy of an Interlocutory

decree passed in the Suit in November 1773) will shew you on what footing the matter was then placed. and No. 2 (the copy of a report by me, dated the 15th of Decr 1774) the proceedings in consequence with respect to it, on my part.
The papers concerning the Cause, antecedent to the Interlocutory decree, are lodged I presume in the Secretary’s office, or will be found among your Fathers, as he was employed in it (there being none in my hands that I recollect) and to these I must refer you for obtaining such further & previous information of the nature of the dispute, & of the plaintiffs claims, as you may think it necessary to have; for at this distance of time my memory will not enable me to state them, with any degree of precision. I would mention however, that I believe the validity of the Mortgage, or deed from Colo. Mercer, either to Mr Gravat or Miss Wroughton—and of one executed by Mr James Mercer, under the idea of being his Attorney to Messrs Dick & Hunter, by way of counter-security for some engagements they had entered into on acct of John Mercer Esqr. his Father, who had charged a settlement made on his sons with the payment of a certain part of his debts & the preference of the respective claims of the parties, make a part of the material points in dispute. and the consideration of the above deed of settlement made by Mr John Mercer in 1779  to his sons George & James—their subsequent advances or engagements in consequence, and the accounts between them and his Estate, and themselves, another material part. You will observe that such accts are mentioned in the Interlocutory decree, and an adjustment of them directed by Auditors or Referees appointed for the purpose, by the Court.
This remains still to be done, and as it seems to be essential in order to a final decree (a matter for which I very sincerely wish) I must sollicit your good offices in expediting it as far as it may be in your power. In a point so interesting & intricate as this, and in which so much may depend—it may be necessary probably for Council to attend on the part of the pltffs: if it should, you will be pleased to act upon the occasion as circumstances shall require & permit, either by attending the referees yourself, or employing some Gentleman to do it in whose abilities and knowledge you can confide. To promote the Auditing of these Accts is the primary object of writing to you by the present conveyance, as I should be happy, if possible, to have the business brought to a conclusion at the ensuing Court, and as this appears to be the first step to put it in a proper train.
I shall take occasion in the course of a few Weeks to write you again, and will then (if I can obtain them) transmit you a particular acct of the Sales under the Interlocutory Decree constituting the total of the Sum mentioned in the copy of the report; Also a state of the transactions

since, with respect to the business—of the Debts collected—of the application of the money—& what proportion still remains unpaid.



All this was done accordingly—but it was sometime before I was able to procure the necessary documents for the purpose.


 
I shall be very happy to hear from you, and to receive any instructions for the better conducting the business you may think proper to give me.



To this Letter I received the following answer.




Dear Sir,
Richmond Decr 1st 1780.

I omitted to answer your Excellys favor of the 12th of April last, from an expectation of hearing from you soon after on the subject of it—This hope I was led to entertain from an expression contained in it, and had therefore resolved to trouble you but once, by way of reply.
It is not perhaps the smallest evil, which Virginia has derived from the War, that the public papers & records, in being removed from the offices, exposed to danger, have undergone great diminution, and that even those parts, which survive the carelessness of Clerks, are not yet recovered from their confusion. This circumstance has hitherto rendered it difficult to lay our hands upon all the documents in Colo. Mercers case. The Clerk of the Chancery within whose province this business falls, is so much engaged in another line, that he is unable to make the necessary arrangements in his department of the Court. I do not question however, that I shall procure every thing, which may serve as a foundation for a final decree, as far as papers are concerned. But I fear, that the Sequestering Act forbids the Court of chancery to proceed in this cause. It provides generally, ’that all Suits, which were depending in any Court of Law or equity within this commonwealth, on the 12th day of April in the year of our Lord 1774 wherein British subjects alone are Plaintiffs, and any Citizen of this Commonwealth is a defendant, shall stand continued (unless abated by the death of either party) in the same state, in which they were at that time.’ Now Mr Gravat, Miss Wroughton & Colo. Mercer come within the description of British subjects, and thereby have occasioned a suspension of the Suit. I will take the opinion of the Court at their next Session in April, whether an Interlocutory decree does not except your Situation from the restrictions of this Law. I should have mentioned, that my Father must have filed every paper in his posession, respecting this business, as not a trace is to be found of one in his Press. I am the rather too inclined to believe this, as all exhibits must have been before the Court at the time of the Interlocutory decree.




After this intercourse by letter, I heard nothing more of the matter until Jany 1783, when I recd (under cover) the following Interlocutory decree—wch has been complied with on my part.



In the high Court of Chancery
Saturday the 9th of Novembr 1782.
John Francis Mercer——Plaintff
against
Richd Gravat, Mary Wroughton & Geo. Mercer
Defendants
On the motion of the Plaintiff by his Council, it appearing to the Court that his Excellency Genl Washington is the only Survivor of the Persons appointed to sell the Estate of the Defendt Geo. Mercer who acted therein under an Interlocutory decree of the former General Court betwn the said Richd Gravat &ca Plaintiffs agt the said John Francis Mercer and others defendts and the present public employment of the said Genl Washington rendering it impracticable that he should continue the collection of the money produced by the said Sale, It is ordered that the Plaintiff be appointed receiver of the effects in the room of the said Genl Washington and that he do receive as well the Money which may remain in the said General Washingtons hands as the Bonds and other Securities which he may have for the outstanding Debts and collect the Money due thereupon; Provided that the said Plaintiff do execute a Bond with sufficient security to be approved of by the Court if sitting or any two Judges thereof in vacation with condition for paying such money as may come to his hands in virtue hereof according to the future decree of the Court as well in this Suit as the Suit of the said Gravat and others Plaintiffs against the said John Francis Mercer and others defendts. A Copy teste—

John Beckley CHC.Ch.




Thus far is all that is necessary to relate of my own official transaction of this business—what follows is from information and report.
Sometime after my letter of the 19th of August to Colo. Tayloe, Mr Lund Washington received authority from that Gentleman (but of what kind, or date, I know not, never having seen it) to collect the debts—In consequence, he received in paper Bills of credit at different times (including interest £8622–16–9¼—£3480 of which was placed (I presume by Colo. Tayloes order) in the Funds of the United States Novr 1777—and in Octr 1779 £5008–18–0 more was deposited in the State fund of Virginia—while £66–9–6 appear to have been employed in the payment of the Tax on money.

Thus were matters circumstanced when the Interlocutory decree took the Bonds & other Securities out of my hands—What has happened since I know not, nor can any person inform you, except the Gentleman who is now vested with collection of them—a copy of whose receipt to Mr Lund Washington is hereunto annex’d—to which might be added the amount of my purchase at the Sale—viz.—Four hundred and fifty one pounds ten shillings.
What may be further necessary, on the part of Miss Wroughton & Mr Gravat, none can better determine than Mr Montagu—If it was in my power to render further assistance, I would, but it absolutely is not—Company—a thousand references of old matters (in the Military line)—Letters to answer—and other things, have put it entirely out of my power hitherto to give the smallest attention to the business which more immediately relate, and is interesting to myself—it would be folly in the extreme therefore (even if I did not wish for, & stand in need of relaxation) to attempt to manage that of others.
I have been more prolix in this recital, especially in some part of it perhaps, than you may conceive necessary; but it is my wish that the Agency I have had from first to last in the business may be fully understood by Mr Montagu from your report to him. I am Gentn Yr most obedt Hble Servt

Go: Washington

